United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 7, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-41475
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE GUADALUPE DIAZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. M-00-CR-58-2
                       --------------------

Before JOLLY, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Jose Guadalupe Diaz pleaded guilty to a drug trafficking

crime and was sentenced to 262 months imprisonment.     His

appointed counsel has filed a motion to withdraw and a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

     “A timely notice of appeal is necessary to the exercise of

appellate jurisdiction.”    United States v. Cooper, 135 F.3d 960,

961 (5th Cir. 1998).   No timely notice of appeal was filed from

the original judgment, and the amended and re-entered judgments

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41475
                                 -2-

that made only clerical changes pursuant to FED. R. CRIM. P. 36

did not extend the time for filing a notice of appeal.   United

States v. Lewis, 921 F.2d 563, 565 (5th Cir. 1991); see also FED.

R. APP. P. 4(b).   The notice of appeal filed almost a year after

entry of the original judgment does not confer jurisdiction on

this court.   The appeal is DISMISSED for lack of jurisdiction,

and the motion to withdraw is DENIED AS MOOT.

     APPEAL DISMISSED; MOTION TO WITHDRAW DENIED AS MOOT.